     Case 2:17-md-02785-DDC-TJJ Document 1847 Filed 08/22/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



          IN RE: EpiPen (Epinephrine Injection,       CASE NO.: 2:17-MD-02785-DDC-TJJ
          USP) Marketing, Sales Practices and
          Antitrust Litigation                        Hon. Daniel D. Crabtree
                                                      Hon. Teresa J. James
          (This Document Applies to Consumer
          Class Cases)


                       DEFENDANTS’ NOTICE OF MOTION
               TO EXCLUDE OPINIONS AND PROPOSED TESTIMONY OF
                            ANDREW K. TORRANCE


          PLEASE TAKE NOTICE THAT the Mylan and Pfizer Defendants hereby move to

exclude the opinions and proposed testimony of Andrew K. Torrance, who, according to his

report and deposition testimony, expects to testify regarding patent litigation issues on behalf of

Class Plaintiffs. The proposed testimony is inadmissible under Rule 702 of the Federal Rules of

Evidence.

          This motion is based on this Notice of Motion and accompanying Memorandum, attached

Exhibits, other pleadings and papers filed in this action, the arguments or evidence presented at

any hearing on this matter, and such other and further matters as this Court deems just and

proper.




                                                1
    Case 2:17-md-02785-DDC-TJJ Document 1847 Filed 08/22/19 Page 2 of 4




Dated: May 21, 2019               Respectfully submitted,


                                  By:    /s/ Joseph Rebein
                                         Joseph Rebein, #25912
                                         Ashley Harrison, D. Kan. #78667
                                         SHOOK, HARDY & BACON L.L.P.
                                         2555 Grand Boulevard
                                         Kansas City, MO 64108-2613
                                         Telephone: (816) 474-6550
                                         Facsimile: (816) 421-5547
                                         jrebein@shb.com
                                         aharrison@shb.com

                                         AND

                                         Dimitrios T. Drivas*
                                         Robert A. Milne*
                                         Raj S. Gandesha*
                                         Edward Thrasher*
                                         Kathryn Swisher*
                                         WHITE & CASE LLP
                                         1221 Avenue of the Americas
                                         New York, NY 10020
                                         Telephone: (212) 819-8200
                                         Fax: (212) 354-8113
                                         ddrivas@whitecase.com
                                         rmilne@whitecase.com
                                         rgandesha@whitecase.com
                                         ethrasher@whitecase.com
                                         kswisher@whitecase.com

                                         *Admitted Pro Hac Vice

                                         COUNSEL FOR DEFENDANTS
                                         Pfizer Inc., King Pharmaceuticals LLC,
                                         and Meridian Medical Technologies, Inc.

                                         /s/ Adam K. Levin
                                         Adam K. Levin
                                         David M. Foster
                                         Benjamin F. Holt
                                         Justin W. Bernick
                                         Carolyn A. DeLone
                                         Kathryn M. Ali
                                         Katherine B. Wellington
                                         HOGAN LOVELLS US LLP
                                     2
Case 2:17-md-02785-DDC-TJJ Document 1847 Filed 08/22/19 Page 3 of 4




                                     555 13th Street, NW
                                     Washington, DC 20004
                                     Telephone: (202) 637-5600
                                     Fax: (202) 637-5910
                                     adam.levin@hoganlovells.com
                                     david.foster@hoganlovells.com
                                     benjamin.holt@hoganlovells.com
                                     justin.bernick@hoganlovells.com
                                     carolyn.delone@hoganlovells.com
                                     kathryn.ali@hoganlovells.com
                                     katherine.wellington@hoganlovells.com

                                     Brian Fries (15889)
                                     James Moloney (23786)
                                     LATHROP GAGE LLP
                                     2345 Grand Boulevard, Suite 2200
                                     Kansas City, Missouri 64108-2618
                                     Telephone: (816) 292-2000
                                     Fax: (816) 292-2001
                                     bfries@lathropgage.com
                                     jmoloney@lathropgage.com

                                     Counsel for the Mylan Defendants




                                 3
     Case 2:17-md-02785-DDC-TJJ Document 1847 Filed 08/22/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2019, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic

filing to parties and attorneys who are filing users.

       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

                                                         /s/ Joseph Rebein_________
                                                         JOSEPH REBEIN

                                                         SHOOK, HARDY & BACON L.L.P.
                                                         2555 Grand Boulevard
                                                         Kansas City, MO 64108-2613
                                                         Telephone:     (816) 474-6550
                                                         Facsimile:     (816) 421-5547
                                                         jrebein@shb.com




                                                  1
